Exhibit 10.1

 

AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT

 

This Amendment No. 2 to Employment Agreement (this “Amendment”) is effective as
of the 31st day of March, 2017 (the “Effective Date”) by and between TSR, Inc.,
a Delaware corporation, with offices at 400 Oser Avenue, Hauppauge, New York
11788 (the “Corporation”) and Christopher Hughes, residing at 18 Westview Road,
Northport, NY (“Executive”).

 

WITNESSETH:

 

WHEREAS, Executive is employed by the Corporation pursuant to the terms of an
employment agreement effective as of the 1st day of March, 2012 between
Executive and the Corporation (the “Employment Agreement”);

 

WHEREAS, the Term (as defined in the Employment Agreement) of the Employment
Agreement was initially scheduled to expire, in accordance with its terms, on
February 28, 2017;

 

WHEREAS, the Corporation and the Executive entered into an Amendment to
Employment Agreement effective as of February 28, 2017 (the “First Amendment”),
which extended the Term to March 31, 2017; and

 

WHEREAS, the Corporation and Executive desire to further extend the expiration
of the Term from March 31, 2017 to April 30, 2017.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the Corporation and Executive agree as follows:

 

1.           Amendment to Employment Agreement. As of the Effective Date, the
Employment Agreement, as amended by the First Amendment, is amended as follows:

 

Paragraph 3 of the Employment Agreement is hereby deleted in its entirety and
replaced with the following:

 

“Executive shall be employed for a term of five (5) years and two (2) months,
commencing as of the 1st day of March, 2012 and ending on the 30th day of April,
2017 (the “Term”), unless his employment is terminated prior to the expiration
of the Term pursuant to the provisions hereof.”

 

2.          No Additional Modifications. Except as specifically modified herein,
all of the terms, covenants and conditions set forth in Employment Agreement
shall remain unmodified and in full force and effect.

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the Effective Date.

 



   /s/ Christopher Hughes   Christopher Hughes        TSR, Inc.         By:  /s/
Joseph Hughes   Name: Joseph Hughes   Title: Chairman

 

 

 